2022 IL App (4th) 210484                          FILED
                                                                                  January 21, 2022
                                         NO. 4-21-0484                              Carla Bender
                                                                                4th District Appellate
                                 IN THE APPELLATE COURT                               Court, IL


                                          OF ILLINOIS

                                      FOURTH DISTRICT


In re V.C., a Minor                                         )      Appeal from the
                                                            )      Circuit Court of
(The People of the State of Illinois,                       )      McLean County
              Petitioner-Appellant,                         )      No. 20JA157
              v.                                            )
Erica C. and Luis C.,                                       )      Honorable
              Respondents-Appellees).                       )      J. Brian Goldrick,
                                                            )      Judge Presiding.



               JUSTICE HARRIS delivered the judgment of the court, with opinion.
               Presiding Justice Knecht and Justice Holder White concurred in the judgment and
               opinion.

                                           OPINION
¶1             V.C., a minor, was adjudicated neglected after being diagnosed with failure to

thrive syndrome while in the care of her grandparents, respondents Erica C. and Luis C. The trial

court entered a dispositional order finding it was in V.C.’s best interest to be made a ward of the

court and granting guardianship to the Department of Children and Family Services (DCFS). The

court ordered that Erica C. and Luis C. would remain parties to the case and ordered DCFS to

provide services to them.

¶2             The State appeals, arguing the trial court lacked authority to maintain Erica C. and

Luis C. as parties to the case and order DCFS to provide services to them after it made V.C. a ward

of the court and granted guardianship to DCFS. We reverse the dispositional order insofar as it
permitted Erica C. and Luis C. to remain parties and receive services, and we otherwise affirm the

judgment.

¶3                                      I. BACKGROUND

¶4             On December 11, 2020, the State filed a petition for adjudication of wardship,

alleging three-year-old V.C. was neglected. The petition alleged V.C. had been diagnosed with

failure to thrive syndrome. It also alleged V.C.’s grandparents, Erica C. and Luis C., had refused

to have her admitted to the hospital for necessary treatment and failed to follow through with

medical appointments and treatments recommended by V.C.’s pediatrician. The petition named

Erica C. and Luis C. as respondents. The petition alleged Erica C. was V.C.’s guardian and Luis

C. was a responsible relative. However, it was later determined that Erica C. did not have a valid

guardianship and that her status in relation to V.C. was also as a responsible relative. The petition

also named Jenny S., V.C.’s mother and Erica C.’s daughter, as a respondent, though her

whereabouts were unknown. The petition indicated the identity of V.C.’s father was not known.

¶5             A shelter care hearing was held the same day the petition was filed. Jenny S. and

V.C.’s father did not appear. Erica C. and Luis C. appeared and stipulated there was probable cause

and immediate and urgent necessity to remove V.C. from their care. The trial court placed V.C. in

the temporary custody of DCFS. The court also appointed counsel to represent Erica C. and Luis C.

¶6             On February 9, 2021, an adjudicatory hearing was held. Jenny S. did not appear.

Erica C. and Luis C. were present. V.C.’s foster parents were also present. Erica C. admitted to the

portion of the petition for adjudication of wardship that stated V.C. was neglected based on her

diagnosis of failure to thrive syndrome. The State agreed to dismiss the other allegations of neglect

and to not use Erica C.’s admission against her in any criminal proceeding.




                                                -2-
¶7             As a factual basis for Erica C.’s admission, the State indicated V.C. had been

admitted to the hospital to be treated for failure to thrive syndrome. She was fed an age-appropriate

diet and gained 2.6 pounds in one week. A doctor had opined V.C.’s moderate malnutrition was

due to receiving inadequate calories from her caregivers and there was no medical cause for it.

Erica C. and Luis C. had been V.C.’s caregivers since she was born. Erica C.’s attorney agreed

that the State would be able to present evidence to support these allegations.

¶8             The court accepted Erica C.’s admission and adjudicated V.C. a neglected minor.

The court ordered that Erica C. submit to a DNA test to determine whether she was biologically

related to V.C. The State indicated it had not been able to locate Jenny S. Erica C. stated there was

no biological relationship between V.C. and Luis C.

¶9             On May 19, 2021, the trial court held a dispositional hearing. The court noted it had

received the results of the genetic testing and Erica C. could not be excluded as V.C.’s biological

grandmother. The dispositional report indicated V.C. was living with foster parents and had

weekly visitation with Erica C. and Luis C.

¶ 10           Dr. Samina Yousuf, a pediatrician, testified that Erica C. and Luis C. brought V.C.

to her office in November 2020 for a well child visit. At that time, V.C. was experiencing severe

developmental delay, had extreme weight loss, and was malnourished. At a follow-up appointment

two weeks later, V.C. had lost even more weight. Yousuf asked Erica C. and Luis C. to bring V.C.

back one week later for another weight check, but they did not attend the appointment. Yousuf

spoke to Erica C. on the phone and told her that V.C. needed to be hospitalized. Erica C. said that

would not be possible because she and Luis C. needed to work. V.C. was hospitalized on December

9, 2020.




                                                -3-
¶ 11           Yousuf testified she continued to see V.C. as a patient and V.C. was thriving. She

was “rapidly gaining her developmental delays,” and her weight had increased significantly.

Yousuf opined that visitation between V.C. and her grandparents should be stopped.

¶ 12           Angela Walker, a child welfare specialist for DCFS, testified that she observed the

beginning of a visit between V.C. and her grandparents. Walker believed the visit went well.

¶ 13           During arguments, the State requested that the court dismiss Erica C. and Luis C.

from the proceedings. The State argued that if the court granted guardianship to DCFS, the

grandparents would no longer be responsible relatives. After hearing the arguments of all the

parties, the trial court took the matter under advisement.

¶ 14           On June 3, 2021, the trial court entered a dispositional order finding Jenny S. and

V.C.’s father to be unfit and unwilling to care for V.C. The court found that leaving V.C. in Erica

C. and Luis C.’s care was contrary to her health, welfare, and safety. The court orally ruled that

Erica C. and Luis C. qualified to participate in the proceedings because they were responsible

relatives of V.C. The court stated it had discretion to allow them to remain parties. The court found

it was in V.C.’s best interest to be made a ward of the court and appointed DCFS as her guardian.

The court found that Erica C. and Luis C. were not suitable relatives for placement of V.C. at that

time. The court ordered DCFS to provide services to Erica C. and Luis C.

¶ 15           On June 21, 2021, the State filed a motion to reconsider the dispositional order,

arguing that the Juvenile Court Act of 1987 (Act) (705 ILCS 405/1-1 et seq. (West 2020)) does

not allow former responsible relatives to remain parties once the trial court removes physical

custody from the relative and appoints DCFS as the custodian and guardian of the minor. The State

requested that the court dismiss Erica C. and Luis C. as parties. On August 5, 2021, following a

hearing, the court denied the motion to reconsider.




                                                -4-
¶ 16             On August 27, 2021, the State filed a notice of appeal directed against the trial

court’s June 3, 2021, dispositional order and its August 5, 2021, order denying the State’s motion

to reconsider.

¶ 17             On September 21, 2021, the court entered an order terminating the parental rights

of Jenny S. and any known or unknown father of V.C.

¶ 18                                       II. ANALYSIS

¶ 19             On appeal, the State argues that, after the court entered its dispositional order

making V.C. a ward of the court and granting guardianship to DCFS, it lacked the authority under

the Act to permit Erica C. and Luis C. to continue as parties and to order DCFS to provide services

for them.

¶ 20                                        A. Mootness

¶ 21             As an initial matter, the State contends this issue “could be deemed to be moot” on

the basis that the trial court’s subsequent order terminating the parental rights of Jenny S. also

severed the rights and interests of Erica C. and Luis C. The State contends, however, that we may

review the issue under the public interest exception to the mootness doctrine. Erica C. and Luis C.

contend the issue is not moot, but they agree that, even if it is moot, the public interest exception

applies.

¶ 22             “An appeal is moot if no controversy exists or if events have occurred which

foreclose the reviewing court from granting effectual relief to the complaining party.” In re Shelby

R., 2013 IL 114994, ¶ 15.

¶ 23             We agree with the State that the issue of whether the grandparents may remain

parties and receive services was arguably rendered moot by the court’s subsequent order

terminating the rights of Jenny S. See In re Adoption of S.G., 401 Ill. App. 3d 775, 787 (2010)




                                                -5-
(“[W]hen a natural parent’s parental rights and interests are completely severed by the termination

of parental rights, the rights and interests of the natural parent’s relatives are also completely

severed.”).

¶ 24           However, we also agree with the parties that the public interest exception to the

mootness doctrine applies. The public interest exception permits review of an otherwise moot issue

when “(1) the question presented is of a public nature; (2) an authoritative determination of the

question is desirable for the future guidance of public officers; and (3) the question is likely to

recur.” Shelby R., 2013 IL 114994, ¶ 16.

¶ 25           The issue presented in the instant case is whether responsible relatives without a

legal guardianship may retain party status and receive services after the minor has been made a

ward of the court and guardianship has been placed with another individual or entity. The extent

to which relatives who have cared for a child may participate in proceedings under the Act is a

matter of public concern. The question is likely to recur, as it is not uncommon for a child to live

with a relative other than his or her parents in the absence of a formal guardianship or custody

arrangement. Accordingly, an authoritative determination of this question is desirable to guide trial

courts when presented with such a situation.

¶ 26                      B. The Trial Court Lacked Authority to Permit

                              Erica C. and Luis C. to Remain Parties

¶ 27           We now turn to the question of whether the trial court lacked authority under the

Act to permit Erica C. and Luis C. to remain parties to the proceedings and receive services after

it ruled that V.C. should be made a ward of the court and granted guardianship to DCFS.

¶ 28           “The scope and application of the Juvenile Court Act are defined solely by the

legislature.” In re M.M., 156 Ill. 2d 53, 66 (1993). When a court exercises its authority under the




                                                -6-
Act, “it must proceed within the confines of that law and has no authority to act except as that law

provides.” People v. Brown, 225 Ill. 2d 188, 199 (2007). Section 1-5(1) of the Act (705 ILCS

405/1-5(1) (West 2020)) provides that the minor who is the subject of the proceeding and the

minor’s parents, guardian, legal custodian, or responsible relative are parties to a proceeding

instituted under the Act. See In re C.C., 2011 IL 111795, ¶ 32. Here, the parties agree that Erica

C. and Luis C. were made parties to the proceedings based on their status as responsible relatives.

The threshold question then is whether they could still be considered responsible relatives

following the court’s entry of the dispositional order.

¶ 29           We find our supreme court’s decision in C.C., 2011 IL 111795, to be instructive.

In C.C., Marlene Long, the maternal grandmother of the minors who were the subject of a neglect

proceeding, was the legal guardian of the minors at the time the State filed the petition. Id. ¶ 5.

Long stipulated to one of the allegations in the petition and waived adjudication. Id. ¶ 15. The trial

court entered a dispositional order finding it was in the children’s best interests that they be made

wards of the court. Id. ¶ 23. The court also found it was in the children’s best interests that custody

and guardianship of the children be removed from their parents and from Long and that the children

be placed with DCFS. Id. The court dismissed Long from the case and discharged her counsel. Id.

¶ 30           Long appealed, arguing that the trial court erred in holding her removal as the

guardian of the minors automatically terminated her party status and ability to partake of services.

Id. ¶ 24. The supreme court affirmed the judgment of the trial court. Id. ¶ 56. The supreme court

reasoned that, while a guardian is a proper party to the proceedings pursuant to section 1-5(1) of

the Act, an individual is no longer a guardian once the trial court directs his or her removal as

guardian. Id. ¶ 33. The supreme court held: “[A] former guardian is not a guardian and, thus, no




                                                 -7-
longer is a party respondent to the proceeding following her dismissal from that position and is no

longer entitled to legal representation as provided for in the statute.” Id.

¶ 31           The supreme court also rejected Long’s alternative argument that she should be

permitted to retain her party status because she was a responsible relative pursuant to section 1-

5(1) of the Act. Id. ¶ 36. The court stated:

               “Long’s legal status regarding the children was as their court-appointed guardian,

               not as a responsible relative. In any event, once Long was removed as the guardian

               of the children, she no longer had custody of the children and no longer could have

               been considered a responsible relative.” Id.

¶ 32           Pursuant to the reasoning set forth in C.C., we find the trial court in the instant case

erred in allowing Erica C. and Luis C. to remain parties to the proceedings after it found it was in

the best interest of V.C. to be made a ward of the court and appointed DCFS as her guardian. At

that point, Erica C. and Luis C. no longer had custody of V.C. and could no longer be considered

responsible relatives, as they were no longer responsible for her care. See id. Accordingly, they

were no longer parties respondent under section 1-5(1) of the Act and were no longer entitled to

legal representation or to receive other services to which they would have been entitled under the

Act. See id. ¶¶ 33, 54; see also 705 ILCS 405/2-23(3) (West 2020) (“The court also shall enter any

other orders necessary to fulfill the service plan, including, but not limited to *** orders requiring

parties to cooperate with services ***.” (Emphasis added.)).

¶ 33           In reaching our holding, we reject Erica C. and Luis C.’s argument that a party’s

status as a responsible relative in an abuse or neglect proceeding is more akin to that of a parent

than a guardian or legal custodian because it is dependent on the absence of the parent. Contrary

to Erica C. and Luis C.’s assertions, under the Act, it is not necessary that the parents be absent for




                                                 -8-
a responsible relative to be a party respondent. Rather, for a responsible relative to be a party

respondent, he or she must (1) have control and custody of the minor or (2) be the nearest known

relative if no parent or guardian can be found. In re Jennings, 68 Ill. 2d 125, 130 (1977); see also

705 ILCS 405/1-5(1), 2-13(2) (West 2020).

¶ 34           Accordingly, we also reject Erica C. and Luis C.’s argument that C.C. is not

controlling because the minors’ parents appeared in the proceedings in that case (see C.C., 2011

IL 111795, ¶ 15) and, as a result, Long likely did not qualify as a responsible relative. It appears

probable Long would have qualified as a responsible relative because she had custody of the

minors when the petition was filed. See Jennings, 68 Ill. 2d at 130.

¶ 35           We recognize that, in the instant case, V.C.’s parents could not be located, and

Erica C. and Luis C. were her nearest known relatives. However, pursuant to the reasoning in C.C.,

once guardianship was placed with DCFS, Erica C. and Luis C. were no longer V.C.’s responsible

relatives and were no longer proper parties to the case. See C.C., 2011 IL 111795, ¶¶ 32-36. We

also note the C.C. court’s holding that “section 1-5 of the Act necessarily applies without regard

to the specific facts of each individual case.” Id. ¶ 41. Thus, in applying the Act, we may not

consider that Erica C. and Luis C. had cared for V.C. since she was an infant and that her parents

had little or no involvement in her care.

¶ 36                                    III. CONCLUSION

¶ 37           For the reasons stated, we reverse the judgment of the trial court insofar as the court

permitted Erica C. and Luis C. to remain as parties and ordered DCFS to provide services to them

after it made V.C. a ward of the court and granted guardianship to DCFS. We otherwise affirm the

court’s dispositional order.

¶ 38           Reversed in part and affirmed in part.




                                                -9-
                                 No. 4-21-0484


Cite as:                 In re V.C., 2022 IL App (4th) 210484


Decision Under Review:   Appeal from the Circuit Court of McLean County, No. 20-JA-
                         157; the Hon. J. Brian Goldrick, Judge, presiding.


Attorneys                Don Knapp, State’s Attorney, and Tammy Hiler-Welch,
for                      Assistant State’s Attorney, of Bloomington (Patrick Delfino
Appellant:               and David E. Mannchen, of State’s Attorneys Appellate
                         Prosecutor’s Office, of counsel), for the People.


Attorneys                Jeffrey R. Brown, of Bloomington, for appellees Erica C. and
for                      Luis C.
Appellee:
                         Ron Lewis, Public Defender, of Bloomington (Marinna
                         Metoyer and Rachelle C. Roth, Assistant Public Defenders, of
                         counsel), for appellee Jenny S.




                                      - 10 -